Citation Nr: 1526541	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain with degenerative joint disease of lumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972, and from April 1976 to October 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a subsequent March 2014 rating decision, the RO granted a temporary disability evaluation of 100 percent for the Veteran's low back disorder, effective March 9, 2012, based on surgical or other treatment necessitating convalescence.  Thereafter, a 40 percent rating was assigned, effective May 1, 2012.  

In July 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran requested that the record be held open for an additional 30 days to allow him to submit additional medical evidence.  Thereafter, the Board received additional treatment records, which it included in the record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the period on appeal, the Veteran's low back strain with degenerative joint disease of lumbar spine was manifested by no greater than objective findings of low back pain; localized tenderness, but not severe enough to result in abnormal gait or abnormal spinal contour; forward flexion of the thoracolumbar spine from zero to 70 degrees; but without ankylosis of the entire thoracolumbar spine, entire spine or incapacitating episodes lasting 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for low back strain with degenerative joint disease of lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
VA satisfied the notification requirements of the VCAA by means of letters dated in February 2010 and January 2011.  The case was subsequently readjudicated in a December 2013 Statement of the Case (SOC), which informed the Veteran of the specific rating criteria used to rate this disability.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's post-service VA and private treatment records, as well as VA examination reports dated in March 2010 and February 2011.  Additionally, the claims file contains the Veteran's written statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The examination reports show that the examiners examiner obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

As noted above, in July 2014, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

During the Board video conference hearing, the Veteran claimed that his low back disorder was of greater severity than the current 40 percent disability rating contemplated because he had ankylosis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination and endurance.  Mitchell  v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability has been rated 40 percent under DC 5237 (formerly 5295), lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), evaluated with or without symptoms, such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In March 2010, the Veteran was afforded a VA examination.  He reported daily, constant, sharp, throbbing pain in the lumbar spine, as well as radiculopathy to the anterior aspect of the thighs bilaterally, with occasional symptoms down to the toes.  The examiner noted that the nerves included were the peroneal, sural and sciatic.  He also reported experiencing flare-ups 15 days per month, but no bowel or bladder incontinence.  Upon physical examination, lower extremity muscle strength was 5/5 bilaterally without weakness, paralysis or contractures.  The Veteran had a mildly antalgic gait.  The middle lumbar and left and right peri-lumbar muscles were tender to palpation, but without palpable muscle spasm with repetitive motion.  Forward flexion of the thoracolumbar spine was zero to 30 degrees, with increased pain at 30 degrees; extension was zero to 20 degrees with pain; left and right lateral flexion were each zero to 20 degrees, with increased pain at 20 degrees; left and right lateral rotation were each zero to 30 degrees, with increased pain at 30 degrees.  The combined range of motion of the thoracolumbar was 150 degrees.  Pain was noted to be the most limiting factor, and there were no findings of weakness, lack of endurance or easy fatigability with repetitive range of motion, and no additional loss of range of motion.  Straight leg raises were negative bilaterally.  An x-ray showed degenerative disc disease without acute fracture, dislocation, spondylolysis or spondylolisthesis.  The diagnosis was degenerative arthritis of the lumbar spine with radiculopathy.

Subsequent private treatment reports show that, in June 2010, the Veteran underwent an EMG, which revealed no evidence of radiculopathy in the lower extremities.  He also underwent several sacroiliac joint injections for pain between June and August of 2010.  In December 2010, he underwent a radiofrequency ablation under fluoroscopic guidance at the L5 and S1-4 spine levels for sacroiliitis and lumbosacral spondylosis.  

In February 2011, the Veteran was afforded a second VA spine examination, in which he reported continuing low back pain.  Although he wore a back brace, he said it did not help; he added that his sacroiliac joint injections had only helped to control pain for about a week.  He also reported daily muscle spasms, and flare-ups, the frequency of which depended on his activity level.  Upon examination, the Veteran walked unassisted with an antalgic gait.  Lower extremity muscle strength was 5/5 bilaterally.  Forward flexion of the thoracolumbar spine was zero to 15 degrees with pain, plus an additional 5 degree loss with repetitions; extension of the thoracolumbar spine was zero to 10 degrees with pain; left lateral flexion of the thoracolumbar spine was zero to 20 degrees with pain, plus an additional 10 degree loss with repetitions; right lateral flexion of the thoracolumbar spine was zero to 15 degrees with pain, plus an additional 5 degree loss with repetitions; right and left lateral rotation of the thoracolumbar spine were each zero to five degrees with pain.  The examiner noted that pain had the most major functional impact and the Veteran's painful motion was evident by very slow movements and the grimace on his face.  There was tenderness to palpation to the lower back and to the left and right sides of the spine, but no evidence spasm, weakness or instability.  The combined range of motion of the thoracolumbar was 70 degrees.  There were no postural abnormalities or fixed deformities of the spine.  Straight leg raises were positive bilaterally.  An x-ray revealed mild-severe degenerative disc disease of the lumbar spine.  The diagnosis was mild-severe degenerative disc disease of the lumbar spine (mild at L4-L5, severe at L5-S1).  

VA treatment reports show that, while the Veteran was shown to have a diagnosis of degenerative disc disease of the lumbar spine, most of his spine treatment was provided by private providers.  

Subsequent private treatment reports show that in March 2012, the Veteran underwent L5-S1 anterior posterior spine fusion for severe degenerative disc disease and left lower extremity symptoms.  About two weeks after the surgery, the Veteran noted that the sharp, stabbing, burning pain in the left calf was gone, but he still had pain in the buttocks and posterior portion of the thigh.  He said he took an occasional Vicodin and muscle relaxant for pain, but said he was happy with his progress and overall felt that he had improved.  

Based on a review of the evidence, the Board concludes that the criteria for a disability evaluation in excess of 40 percent under DC 5237 for low back strain with degenerative joint disease of lumbar spine was not met at any time during the period on appeal.  As noted above, during this portion of the period on appeal, the Veteran's disability was manifested by no greater than objective findings of low back pain; localized tenderness, but not severe enough to result in abnormal gait or abnormal spinal contour; but without ankylosis of the entire thoracolumbar spine, entire spine or incapacitating episodes lasting 6 weeks during the past 12 months.  Significantly, throughout the appeals period, there was never any competent evidence presented to demonstrate that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, which would be required for a higher, 50 percent disability rating, or unfavorable ankylosis of the entire spine, necessary for a 100 percent disability rating.  

In reaching this decision, the Board has considered whether a higher rating is warranted based upon additional limitation of motion due to orthopedic factors, such as pain, guarding of movement and fatigability.  See DeLuca, supra; 38 C.F.R. 4.45, 4.59.  However, the evidence shows that, even considering the additional limitation of motion lumbar spine due to pain during repetitions, as reported during the February 2011 examination, the evidence still does not show that the lumbar spine disability more nearly approximated the criteria for a higher disability rating of 50 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiner.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spondylolisthesis, spinal stenosis or ankylosing spondylitis.  Moreover, even though he underwent a spinal fusion and has been diagnosed with degenerative arthritis, the assignment of a disability evaluation under one of these diagnostic codes would constitute pyramiding.  See 38 C.F.R. § 4.14.  

In addition to the medical evidence, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disability during the course of the appeal.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed, specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  
 
In addition, although the Veteran underwent spinal fusion surgery, there is no evidence that he has undergone frequent hospitalizations or surgical procedures for his disability.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  While there is some question as to whether the Veteran's lumbar spine disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities, that issue is considered in the remand below.

In summary, the Board concludes that, throughout the period on appeal, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 40 percent for his lumbar spine disorder.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

The criteria for a disability rating for low back strain with degenerative joint disease of lumbar spine were not met.


REMAND

In January 2014, the Veteran underwent a physical capacities evaluation.  The clinician said, per Department of Labor job classification, the Veteran would appear at minimum to fall within the light level job category.  In addition, the Veteran is not currently unemployed.  Although he stopped working in 2000 as a result of a head injury on the job, his recent evaluation, in which it was noted that "his perceived low back pain and subsequent restricted functional truck/lower body motion are affecting his ability [to] tolerate weight/function parameters of higher job categories" has raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455. 

The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his lumbar spine disorder and other disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim for TDIU and to submit additional evidence documenting the effect his service-connected disabilities - including low back strain with degenerative joint disease of lumbar spine, status-post left shoulder dislocation, hypertension and residuals of excision of tumor, left ankle - have on his occupational and daily activities of living.

2.  Copies of updated VA treatment records should be obtained and added to the e-folder.  The Veteran should also be asked to provide the names and dates of treatment for any additional treatment he has received for his service-connected lumbar spine disability since March 2012.  After obtaining the necessary authorization/release forms, the AOJ should attempt to obtain such records.  ANY NEGATIVE RESPONSE MUST BE DOCUMENTED IN THE E-FOLDER.

3.  AFTER ALL TREATMENT RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FOLDER, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  THE EXAMINATION REPORT MUST INCLUDE A COMPLETE RATIONALE FOR ALL OPINIONS AND CONCLUSIONS EXPRESSED.

4.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


